     Case 4:20-cr-00051-JAS-DTF Document 251 Filed 03/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-20-00051-002-TUC-JAS (DTF)
10                  Plaintiff,                          ORDER
11    v.
12    Demetrius Verardi Ramos,
13                  Defendant.
14
15          Pending before the Court is a Report and Recommendation (Doc.171) issued by
16   United States Magistrate Judge Ferarro that recommends denying Defendant’s Motion to

17   Dismiss/Elect (Duplicity) (Doc. 167) to the extent that Defendant requests dismissal of the
18   indictment. A review of the record reflects that the parties have not filed any objections to

19   the Report and Recommendation and the time to file objections has expired. As such, the

20   Court will not consider any objections or new evidence.
21          The Court has reviewed the entire record and concludes that Magistrate Judge
22   Ferarro’s recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed. R.

23   Civ. P. 72; Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v.

24   Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).

25          Accordingly, IT IS HEREBY ORDERED as follows:

26   (1) Magistrate Judge Ferarro’s Report and Recommendation (Doc. 171) is accepted and
27   adopted.
28   (2) Defendant’s Motion to Dismiss/Elect (Duplicity) (Doc. 167) is DENIED to the extent
     Case 4:20-cr-00051-JAS-DTF Document 251 Filed 03/19/21 Page 2 of 2



 1   that Defendant requests dismissal of the indictment.
 2                Dated this 19th day of March, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
